     Case 2:20-cv-00041-JAM-CKD Document 21 Filed 08/19/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ARONDREI HAROLD ABEL-BEY,                           No. 2:20-cv-0041 JAM CKD P
12                         Petitioner,
13              v.                                        FINDINGS AND RECOMMENDATIONS
14    ROBERT NEUSCHMID,
15                         Respondent.
16

17             Petitioner is a California prisoner proceeding pro se with a petition for writ of habeas

18   corpus filed pursuant to 28 U.S.C. § 2254. Petitioner stands convicted of first-degree murder

19   from the Superior Court of Sacramento County. On April 13, 2012, petitioner was sentenced to

20   25 years-to-life imprisonment with an additional year added pursuant to a use of weapons

21   enhancement. ECF No. 14-1. Respondent has filed a motion to dismiss the petition as time-

22   barred.

23             Title 28 U.S.C. § 2244(d)(1) provides:

24                    A 1–year period of limitation shall apply to an application for a writ
                      of habeas corpus by a person in custody pursuant to the judgment of
25                    a State court. The limitation period shall run from the latest of—
26                    (A) the date on which the judgment became final by the conclusion
                      of direct review or the expiration of the time for seeking such review;
27
                      (B) the date on which the impediment to filing an application created
28                    by State action in violation of the Constitution or laws of the United
                                                          1
     Case 2:20-cv-00041-JAM-CKD Document 21 Filed 08/19/20 Page 2 of 4

 1                  States is removed, if the applicant was prevented from filing by such
                    State action;
 2
                    (C) the date on which the constitutional right asserted was initially
 3                  recognized by the Supreme Court, if the right has been newly
                    recognized by the Supreme Court and made retroactively applicable
 4                  to cases on collateral review; or

 5                  (D) the date on which the factual predicate of the claim or claims
                    presented could have been discovered through the exercise of due
 6                  diligence.

 7           Petitioner appealed to the California Court of Appeal where his conviction and sentence

 8   were affirmed. ECF No. 14-2. Petitioner sought review of that decision in the California

 9   Supreme Court and his request for review was denied on July 31, 2013. ECF No. 14-4.

10           With respect to a California criminal conviction for which defendant appealed and then

11   sought review of the denial of the appeal in the California Supreme Court, direct review

12   concludes pursuant to § 2244(d)(1)(A) when time expires for petitioner to file a petition for writ

13   of certiorari in the United States Supreme Court concerning the denial of the petition for review.

14   See Bowen v. Roe, 188 F.3d 1157, 1158–59 (9th Cir.1999) (“We hold that the period of ‘direct

15   review’ in 28 U.S.C. § 2244(d)(1)(A) includes the period within which a petitioner can file a

16   petition for a writ of certiorari from the United States Supreme Court, whether or not the

17   petitioner actually files such a petition.”). Here, that date was October 29, 2013. Petitioner’s

18   petition for writ of habeas corpus was not submitted to this court until December 31, 2019 (ECF

19   No. 1 at 70),1 well after the limitations period for this action expired.

20           Title 28 U.S.C. § 2244(d)(2) provides that “the time during which a properly filed

21   application for State post-conviction or other collateral review with respect to the pertinent

22   judgment or claim is pending shall not be counted toward any period of limitation under this

23   subsection.” While petitioner challenged his conviction and sentence through California post-

24   conviction proceedings, all such challenges were filed after the limitations period applicable to

25   this action expired. ECF No. 14 5-10. Accordingly, there was no limitations period to toll.

26   /////

27
     1
       Under Houston v. Lack, 487 U.S. 266, 270 (1988), court documents submitted by prisoners are
28   generally considered filed on the day the document is submitted to a prison official for mailing.
                                                     2
     Case 2:20-cv-00041-JAM-CKD Document 21 Filed 08/19/20 Page 3 of 4

 1             Petitioner suggests there is no limitations period with respect to his claims. The Supreme

 2   Court has never found the limitation period inapplicable to any particular claim. The only

 3   instance in which the Supreme Court has found that a federal habeas petitioner may have

 4   otherwise time-barred claims heard is if a credible showing of “actual innocence” is made.

 5   McQuiggin v. Perkins, 569 U.S. 383, 393 (2017). A credible showing of “actual innocence”

 6   occurs when a prisoner shows that it is “more likely than not that no reasonable juror would have

 7   convicted him in light of the new evidence.” Id. at 399. The new evidence must be “reliable.”

 8   Schlup v. Delo, 513 U.S. 298, 324 (1995). “New” and “reliable’ evidence” might include

 9   “exculpatory scientific evidence,” “trustworthy eyewitness accounts,” or “critical physical

10   evidence.” Id. “Actual innocence means factual innocence, not mere legal insufficiency.”

11   Bousley v. United States, 523 U.S. 614, 623 (1998). Petitioner’s claims are based upon legal

12   interpretation and not new evidence. There is no allegation of factual innocence presented by

13   petitioner.

14             For all of the foregoing reasons, the court will recommend that respondent’s motion to

15   dismiss be granted and petitioner’s petition for a writ of habeas corpus be dismissed as time-

16   barred.

17             In accordance with the above, IT IS HEREBY RECOMMENDED that:

18             1. Respondent’s motion to dismiss (ECF No. 12) be granted; and

19             2. Petitioner’s petition for a writ of habeas corpus be dismissed as time-barred.

20             These findings and recommendations are submitted to the United States District Judge
21   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

22   after being served with these findings and recommendations, any party may file written

23   objections with the court and serve a copy on all parties. Such a document should be captioned

24   “Objections to Magistrate Judge’s Findings and Recommendations.” In his objections petitioner

25   may address whether a certificate of appealability should issue in the event he files an appeal of

26   the judgment in this case. See Rule 11, Federal Rules Governing Section 2254 Cases (the district
27   court must issue or deny a certificate of appealability when it enters a final order adverse to the

28   applicant). Where, as here, a habeas petition is dismissed on procedural grounds, a certificate of
                                                         3
     Case 2:20-cv-00041-JAM-CKD Document 21 Filed 08/19/20 Page 4 of 4

 1   appealability “should issue if the prisoner can show: (1) ‘that jurists of reason would find it

 2   debatable whether the district court was correct in its procedural ruling;’ and (2) ‘that jurists of

 3   reason would find it debatable whether the petition states a valid claim of the denial of a

 4   constitutional right.’” Morris v. Woodford, 229 F.3d 775, 780 (9th Cir. 2000) (quoting Slack v.

 5   McDaniel, 529 U.S. 473, 484 (2000)). Any response to the objections shall be served and filed

 6   within fourteen days after service of the objections. The parties are advised that failure to file

 7   objections within the specified time may waive the right to appeal the District Court’s order.

 8   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 9   Dated: August 18, 2020
                                                       _____________________________________
10
                                                       CAROLYN K. DELANEY
11                                                     UNITED STATES MAGISTRATE JUDGE

12

13

14   1
     abel0041.sol
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         4
